Citation Nr: 0413989	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  00-20 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
right knee disorder to include as secondary to service-
connected left knee disabilities.

2.  Entitlement to service connection for a chronic acquired 
low back disorder to include as secondary to service-
connected left knee disabilities.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The claimant served on active duty in the United States Navy 
from September 1986 to September 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of January 2000 and 
October 2001 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  

The rating decision of January 2000 shows the RO denied 
direct service connection for a right knee disorder, a left 
knee disorder, and a low back disorder, finding those claims 
not well-grounded.  The claimant was notified of those 
determinations and of his right to appeal by RO letter of 
January 13, 2000.  He filed a timely Notice of Disagreement 
as to all issues.  

The rating decision of October 2001 shows the RO denied 
direct service connection for a left knee disability and 
denied service connection for a right knee disability and a 
low back disability as secondary to a left knee disability.  
The claimant and his representative were notified of those 
determinations and of his right to appeal by Supplemental 
Statement of the Case provided them on October 18, 2001.  

This case was previously before the Board in April 2002, at 
which time the Board undertook additional development of the 
issues on appeal.  Before the Board completed the indicated 
development, a Federal Circuit Court decision in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339, 1348 (Fed. Cir. 2003) invalidated, in part, the Board's 
development authority  

This case was again before the Board in June 2003, and was 
Remanded to the RO for additional development of the 
evidence, to include finding alternate sources for the 
claimant's service medical records and Medical Board 
Proceedings conducted at the United States Naval Hospital, 
Portsmouth, Virginia, on May 23, 1988 and on April 14, 1989, 
as well as all treatment records and hospital summaries from 
that facility in connection with the claimant's left anterior 
cruciate ligament reconstruction on February 9, 1989.  
The requested development was to further include asking the 
claimant to provide the exact date and location of the place 
where he attempted to enlist in the Coast Guard and underwent 
a medical examination, and with that information to request 
documentation of that examination by the United States Coast 
Guard and all potential sources.  

With any necessary authorization from the claimant, the RO 
was to obtain copies of all treatment records of the claimant 
from St. Luke's East Hospital following a back injury in 1994 
and 1995, as well as all clinical records from private 
physicians concerning treatment of the claimant on these 
occasions.  

The RO was to then readjudicate the veteran's claims in light 
of the additional evidence obtained.  The requested 
development has been successfully completed, and the case is 
again before the Board for appellate resolution.  

During the pendency of this appeal, a rating decision of 
December 2003 shows the RO granted service connection for 
left knee instability, status post multiple surgeries, 
evaluated as 20 percent disabling; for degenerative changes 
of the left knee, evaluated as 10 percent disabling; and for 
a residual scar of the left knee, evaluated as 
noncompensable; each effective July 2, 1999.  Those 
allowances constituted a complete grant of the benefit sought 
with respect to the claim for service connection for a left 
knee disability.  A Notice of Disagreement has not been filed 
with any component of that decision.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if any further action nis required on his part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In January 2001 the RO issued a VCAA notice letter to the 
veteran in connection with his claims of entitlement to 
service connection for a right knee and low back disorders as 
secondary to a left knee disorder which is not compliant with 
Quartuccio, supra.

The veteran has predicated his claim of entitlement to 
service connection for right knee and low back disorders to 
include as secondary to service-connected disability of the 
left knee.  The evidence of record, while including an 
unfavorable opinion from a VA examiner as to a secondary 
relationship, does not include an opinion as to whether the 
service-connected left knee disability aggravates any right 
knee and/or low back disorders as provided in Allen v. Brown, 
7 Vet. App. 439 (1995).

A contemporaneous comprehensive VA examination addressing all 
aspects of the veteran's claim would materially assist in the 
adjudication of his appeal.

38 C.F.R. § 4.1 (2003) provides that "It is...essential both 
in the examination and in the evaluation of the disability, 
that each disability be viewed in relation to its history.") 
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his right knee, low back, 
and left knee disorders since service.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, the VBA AMC should 
obtain all outstanding VA treatment 
reports.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the current 
nature, extent of severity, and etiology 
of any right kee and low back disorders 
found on examination.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

(a)  Is it at least as likely 
as not that any right knee 
and/or low back disorders 
found on examination is/are 
causally related to the 
veteran's service-connected 
left knee instability, 
degenerative changes with 
scaring?  

(b)  If it is found that the 
veteran's right knee and/or 
low back disorders is/are not 
proximately due to or the 
result of the service-
connected left knee 
disabilities, is it at least 
as likely as not that the 
service-connected left knee 
disabilities cause 
aggravation of the veteran's 
right knee and/or low back 
disorders?  In other words, 
is there an additional 
increment of right knee 
and/or low back disability 
caused by the service-
connected left knee 
disabilities?  

If such aggravation is 
determined to be present, the 
examiner must address the 
following medical issues:



(1) The baseline 
manifestations which are due 
to the service-connected left 
knee disabilities;

(2) The increased 
manifestations which, in the 
examiner's opinion, are 
proximately due to service-
connected left knee 
disabilities based on medical 
considerations; and

(3) The medical 
considerations supporting an 
opinion that increased 
manifestations of right knee 
and/or low back disorders are 
proximately due to service-
connected left knee 
disabilities.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  



In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to service connection for 
right knee and low back disorders to 
include as secondary to service-connected 
left knee disabilities.  In so doing, the 
VBA AMC should document its consideration 
of the applicability of 38 C.F.R. 
§§ 3.310(a)(2003); and Allen v. Brown, 7 
Vet. App. 439 (1995).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims of entitlement to service connection for right knee 
and low back disorders including as secondary to service-
connected left knee disabilities, and may result in a denial.  
38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


